Habeas Corpus Dismissed and Opinion Filed November 4, 2013.




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01504-CV

                                IN RE RAMIRO CHAPA, Relator

                 Original Proceeding from the 203rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F04-36350-P

                               MEMORANDUM OPINION
                           Before Justices Moseley, Lang-Miers, and Evans
                                       Opinion by Justice Evans
         Before the Court is relator’s “Motion to Dismiss, Pending Charge for Statute of

Limitations.” In the motion, relator asks that this Court dismiss the charge pending against him

in trial court no. F04-36350-P because the statute of limitations has run. Appellant asserts that

he is currently serving a sixty-month sentence in the federal prison system on a marijuana

distribution conviction.     Relator seeks dismissal of the state court charge so that he can

participate in a federal drug abuse rehabilitation program.

         Because relator asks this Court to dismiss the pending charge, he is seeking habeas

corpus relief. Courts of appeals do not have original habeas corpus jurisdiction in criminal cases.

See TEX. CODE CRIM. P. ANN. art. 11.05 (West 2005); TEX. GOV’T CODE ANN. § 22.221(d) (West

2004).
      We dismiss the petition for want of jurisdiction.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE
131504F.P05




                                              –2–